Citation Nr: 1300023	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.

2.  Entitlement to service connection for a psychiatric disorder to include major depression and anxiety.

3.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Appellant active service from February 1978 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Since the issuance of the statement of the case in April 2009, additional evidence has been submitted and the Appellant has not waived the right to have the evidence considered by the RO.  And further procedural development is needed. 

In September 2008, a private physician stated that the Appellant's back pain was due to injuries in service and that the Appellant had developed depression because of the pain.  As service connection for a back disability is raised by the record and as the claim could have an effect on the pending claims of service connection for depression and for a leg disability, the Board is deferring a decision on the pending claims until the claim for back disability is finally adjudicated. 

The claims are REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of service connection for a low back disability. 

2.  Consider the additional evidence submitted since the statement of the case was issued in April 2009.  


If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



